Citation Nr: 1335126	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  08-09 972A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to January 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In May 2010 a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  The case was previously before the Board in July 2010 and in September 2011, when it was remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for degenerative disc disease of the lumbar spine is being  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's in-service neck pain was acute and transitory and resolved without residual disability, any current cervical spine disability, to include arthritis, was not manifested in, and is not shown to be related to, his service


CONCLUSION OF LAW

Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A May 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  An October 2011 letter asked the Veteran to  provide information regarding  and releases for records of, any treatment he had received for his cervical spine disability.  He did so only as to the back, and not the neck (and it is assumed that there are no existing records of treatment for the neck).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the Travel Board hearing the undersigned advised the Veteran of what is needed to substantiate a service connection claim; the Veteran's testimony in response to questions posed reflected his awareness of what must still be shown.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination.  The Board has found the examination adequate to consider the issue addressed on the merits. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's claims file and in Virtual VA.  Although the Board has an obligation to review the entire record, there is no requirement that each item of evidence be discussed in detail.  Rather, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in February 1963 he was seen for a complaint of neck pain.  No pertinent findings were noted; the impression was pharyngitis.  In a report of medical history in November 1963, the Veteran denied arthritis and a bone or joint deformity.  The spine and neck were evaluated as normal on November 1963 service  separation examination.  

In his April 2007claim seeking service connection for a chronic neck condition the Veteran stated the disability began in August 1962; he did not identify any postservice treatment for such disability.  

Private medical records reflect that in 2006 the Veteran was seen by a chiropractor for complaints concerning the low back.  There was no mention of cervical spine disability.  

On VA examination of the cervical spine in October 2011 the Veteran related his neck pain began about two or three years after [the onset of] his back [disability];, he could not say when for sure.  He denied any provocative history.  He indicated he had used pain medicine and had gone to a chiropractor in the past.  He denied filing a workman's compensation claim for a neck disability.  The diagnosis was arthritis of the cervical spine.  The examiner noted he reviewed the Veteran's claims folder, and concluded there was no direct, indirect or aggravating relationship between the Veteran's current cervical spine disability and his service.  The examiner referred to the notation of neck pain in service and observed that no cervical spine abnormalities were then noted.  He also pointed out the separation examination was void of cervical spine residuals.  The examiner added a review of the claims folder did not reveal continuity of postservice care for a cervical spine disability.  He concluded that the cervical spine degenerative findings are not a continuation of his [complaints in] service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain listed chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis) .  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran asserts service connection is warranted for a disability of the cervical spine.  During the hearing before the undersigned, he testified he had been treated for his neck also (but mostly for the back) since his discharge from service.  

The Veteran's STRs do not show that a chronic neck disability was manifested therein.  The Board notes the Veteran reported neck pain when he was seen for pharyngitis during service.  However, no neck abnormality was noted at the time, and subsequent STRs, including his service separation examination report showing that the neck and spine were normal, are silent for neck complaints or abnormal findings.   There is no clinical evidence of a cervical spine disability for many years after service.  The private treatment records in the record do not suggest the Veteran received any treatment for neck complaints.  Consequently, service connection for a neck/cervical spine disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for arthritis of the cervical spine as a chronic disease under 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.309) is not warranted. 

The initial postservice documentation of a neck disability of the cervical spine was on the October 2001 VA examination when arthritis was diagnosed; notably the examiner opined that such disability was not attributable to service.  The Veteran's assertions that a cervical spine disability is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances; however, the cervical arthritis (an insidious process) falls outside the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The only medical opinion addressing the matter of a nexus between the Veteran's current neck disability and his service is the October 2011 VA examiner's opinion against the claim.  The examiner expressed familiarity with the record and cited to factual data supporting the opinion (the absence of an injury in service and of postservice continuity of complaints/symptoms), and his opinion is competent evidence in the matter.   Because there is no competent evidence to the contrary, it is persuasive.

In summary, the evidence of record establishes that the Veteran's complaint of neck pain when he was seen for pharyngitis in service was acute and transitory resolved, and did not reflect chronic underlying cervical spine disability; and that a cervical spine disability (arthritis) became manifest many years after service and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim of service connection for a disability of the cervical spine.


ORDER

The appeal seeking service connection for a cervical spine disability is denied.


REMAND

The Veteran also seeks service connection for a low back disability.  When he was examined by the VA in October 2011, he[for the first time in the record] mentioned that he had filed two Workman's Compensation claims for his back.  Records pertaining to such claim (and any related award) are likely to contain information pertinent to the claim of service connection for a back disability, and must be secured.

The Veteran is advised that when evidence or information requested in connection with a claim for VA benefits is not received within a year following the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should ask the Veteran to provide identifying information regarding his claims for Workman's Compensation, and releases for records pertaining to such claims, including all records considered and of any awards.  The RO should secure complete records from the sources identified.  [If the Veteran does not respond to the request for identifying information and releases the claim should be processed under 38 C.F.R. § 3.158(a).]  If the records are unavailable, the Veteran should be so notified.  If he provides the information and releases, but the agency in question does not respond to RO's request, the Veteran should be advised that ultimately it is his responsibility to ensure that the records are received.  

2.  The RO should review all additional evidence and information received, and arrange for any further development suggested (e.g. a VA examination.).

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


